t c memo united_states tax_court thomas and linda o’connell petitioners v commissioner of internal revenue respondent docket no filed date thomas and linda o’connell pro_se christine v olsen for respondent memorandum findings_of_fact and opinion cohen judge respondent determined deficiencies in additions to and penalties on petitioners’ federal_income_tax as follows -- - additions to tax penalties year deficiency sec_6661 a sec_6662 dollar_figure dollar_figure - big_number big_number - big_number - dollar_figure big_number - big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the issues for decision are whether amounts petitioners received from two insurance businesses were loans or were taxable_distributions whether petitioners are entitled to deduct losses from fishing activities engaged in by thomas o’connell petitioner through two s_corporations and whether petitioners are entitled to a business_bad_debt or a nonbusiness_bad_debt deduction findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioners resided in chula vista california at the time that they filed their petition in this case during the years in issue petitioner owned percent of a corporation named mayflower insurance agency inc mayflower petitioner was president of mayflower and in charge of its operations mayflower owned percent of sabinas claims service inc and percent of texas premium finance during the years in issue petitioner owned percent of jordan general insurance agency inc jordan an s_corporation and was involved in a number of other insurance-related enterprises in which he held ownership interests during the years in issue each of petitioners received wages from one or more of the insurance-related enterprises advances to petitioner during and petitioner received advances of dollar_figure and dollar_figure from mayflower during petitioner received advances of dollar_figure from jordan petitioner executed promissory notes in the amount of the advances none of the amounts advanced were ever repaid the advances were shown on mayflower’s u s_corporation income_tax return form_1120 as loans to stockholders the amounts were not reflected as outstanding at the end of on mayflower’s corporate tax_return for that year and no loans to stockholders were shown on jordan’s corporate tax_return for in date mayflower and jordan each filed petitions in bankruptcy the amounts that were advanced to petitioner were not shown as property of mayflower or jordan in the schedules filed in the bankruptcy proceeding fishing activities in petitioner incorporated billfish inc billfish billfish elected s_corporation status billfish purchased an ocean-going yacht renegade for dollar_figure petitioner is an avid ocean fisherman he particularly enjoys billfish tournaments billfish are large ocean fish with large bills such as blue marlin black marlin and sailfish during billfish advertised renegade’s availability for charter in the new york times the san francisco examiner the chicago tribune and the miami herald during various employees of the entities that were controlled by petitioner were permitted to use the renegade for one day each the employees were responsible for their own round trip airfare food and miscellaneous items during the trip although the entity provided lodging by the years in issue in this case renegade was no longer advertised for charter as of when petitioner gave an interview to marlin magazine renegade was not often chartered during that interview petitioner stated you have to be in competitive offshore fishing for the sport not the money what you win could never cover the expenses that’s just a drop in the bucket x if you’re in tournament fishing for the money you’ll go broke in my mind it is inconceivable to make any money at tournament fishing this is strictly a sport if a guy only fished one or two tournaments in a year and he won one of them then he might end up in the black for that year if you fish them a lot though it is really tough from through renegade was used primarily for sport fishing the yacht spent several months each year in and around cozumel mexico several months each year in and around cape cod massachusetts and several months in and around the bahamas billfish received what was denominated as management fees from various entities in which petitioner held an ownership_interest during those entities made payments to billfish totaling dollar_figure billfish however did not perform any management services for the entities controlled by petitioner and the fees were mischaracterized on the tax returns filed by those entities billfish reported the following gross_income expenses and income or loss on its federal_income_tax returns for the years indicated year gross_income bxpenses income loss dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number in petitioner incorporated texas terrors fishing team inc texas terrors which was owned percent by petitioner and had elected s_corporation status petitioner and texas -- - terrors entered many tournaments during the years in issue the fishing tournaments were funded by moneys advanced to billfish by petitioner billfish made interest-free loans to texas terrors which were the sole source of funds for texas terrors petitioner did not charge billfish interest on the loans if texas terrors won prizes in fishing tournaments the money was given to the team members the prize money was not reported as taxable_income to texas terrors texas terrors reported the following gross_income expenses and income or loss on its federal_income_tax returns for the years indicated year gross_income bxpenses income loss dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number - big_number - big_number big_number billfish did not file timely federal_income_tax returns for or and texas terrors did not file a timely return for billfish did not maintain records sufficient to substantiate the travel_expenses meals and entertainment_expenses and other expenses of operating renegade during the years in issue losses_incurred by billfish and by texas terrors were deducted against other income of petitioners on their federal_income_tax returns for the years in issue - on date petitioner sold renegade for a net price of dollar_figure renegade had been fully depreciated so the entire net sales proceeds were taxable to petitioners as capital_gain the capital_gain on the net sales proceeds was not reported on the returns that were filed by petitioner or by billfish for loan guaranty petitioner received wages of dollar_figure and dollar_figure from mayflower during and respectively linda o’ connell received annual wages of dollar_figure from mayflower during and petitioner received wages from other entities of dollar_figure in and dollar_figure in and linda o’connell received wages from jordan in the amount of dollar_figure in on date mayflower borrowed dollar_figure from bent tree national bank the loan was guaranteed by petitioner the note became due on date but mayflower defaulted the lender seized dollar_figure from petitioner’s bank account and a dollar_figure certificate of deposit in partial satisfaction of the guaranty petitioners deducted dollar_figure as a bad_debt ona schedule c profit or loss from business attached to a second amended tax_return filed for miscellaneous schedules a and c deductions on schedule a itemized_deductions for petitioners claimed legal and accounting expenses totaling dollar_figure and subscription expenses of dollar_figure on schedule c for petitioners claimed deductions including the following dues and publications dollar_figure freight rent big_number travel big_number meals entertainment big_number utilities telephone big_number petitioners did not maintain books_or_records to substantiate the foregoing expenses opinion respondent treated the advances that petitioner received from the insurance-related entities as income rather than as loans respondent contends that the fishing activities of petitioner were disguised as businesses in order to allow petitioner to deduct for tax purposes his very expensive hobby alternatively respondent argues that petitioners did not substantiate the expenses of those activities particularly the travel and entertainment and facility expenses that were subject_to sec_274 respondent contends that the amounts paid_by petitioners in relation to the loan guaranty have not been substantiated beyond the dollar_figure amount supported by documentation and that in any event the amount would be a --- - nonbusiness_bad_debt respondent further contends that the additional expenses in dispute were not substantiated as to amount or business_purpose and that petitioners’ negligence in reporting items on their returns and in understating their tax_liabilities supports the additions to tax and penalties determined by respondent petitioner contends that the advances from his insurance- related entities were bona_fide loans that the fishing activities were a charter business and that the loan guaranty was intended to protect petitioners’ salaries from mayflower petitioners presented neither evidence nor argument relating to the remaining deductions or the additions to tax and penalties thus petitioners are deemed to have abandoned those issues in any event deductions cannot be allowed in the absence of evidence that shows the expenses were incurred and the purpose for which they were incurred the concessions by petitioners as to mischaracterized and improper deductions support the additions to tax and penalties in each year with respect to the other issues petitioner testified at trial his testimony was not corroborated by any other witnesses and was to some extent contradicted by the documentary_evidence we need not accept uncontroverted testimony at face value if it 1s improbable unreasonable or questionable see eg 456_f2d_145 6th - cir affg tcmemo_1970_335 or if the totality of the evidence conveys a different impression see 322_f2d_725 3d cir affg tcmemo_1962_132 gerald d roberts consultants inc v commissioner tcmemo_1991_490 affd without published opinion 981_f2d_1251 4th cir houston v commissioner tcmemo_1983_ advances to petitioner whether the advances from mayflower and jordan to petitioners were taxable_distributions as respondent contends or loans as petitioners contend depends on whether repayment of the amounts was intended by petitioners and mayflower and jordan at the time that the amounts were advanced notwithstanding the formality of executing notes from petitioners to the corporations the other facts and circumstances surrounding the advances may negate the intent to create a bona_fide debt see 322_f2d_956 9th cir affg tcmemo_1962_6 diamond bros co v commissioner supra pincite 266_f2d_698 9th cir affg in part and remanding on another issue tcmemo_1957_129 in view of petitioner’s unfettered control_over mayflower and jordan special scrutiny of the circumstances is required 56_tc_1324 affd without published opinion 496_f2d_876 5th cir 52_tc_255 affd 422_f2d_198 5th cir the unexplained inconsistencies in not reporting the outstanding loans as due from petitioners on the corporate tax returns and on the bankruptcy schedules filed by mayflower and by jordan contradict the formality of the notes there is no evidence that there was ever any effort to repay the advances and no payments in fact were made there is no indication that petitioners had the ability to repay the advances and the evidence and petitioners’ arguments suggest that in fact they did not have the ability to repay the advances we conclude on the evidence presented that the advances were taxable_distributions to petitioners rather than bona_fide loans fishing activities the first of respondent’s alternative grounds for disallowing deductions claimed in relation to the fishing activities operated through the s_corporations billfish and texas terrors is the absence of the requisite profit objective within the meaning of sec_183 a determination of whether the requisite profit objective exists is made on the basis of all of the surrounding facts and circumstances see sec_1_183-2 income_tax regs greater weight is given to the objective facts than to the taxpayer’s mere statement of his intent see sec_1_183-2 income_tax regs sec_1_183-2 income_tax regs lists some of the factors to be considered in determining whether an activity is engaged in for profit the factors listed in the regulation are as follows manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisors the time and effort expended by the taxpayer in carrying on the activity expectation that assets used in activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer elements of personal pleasure or recreation these factors are not intended to be exclusive and no one factor or majority of the factors need be considered determinative see 72_tc_411 affd without published opinion 647_f2d_170 9th cir petitioner during his testimony repeatedly claimed that the billfish activity was a business he claimed that certain identified employees of the insurance entities used the yacht there was no evidence however as to the dates on which any of the individuals were on the yacht and there was no corroboration of petitioner’s broad assertions although the record supports a finding that petitioner spent a great deal of time and effort in the activity none of the other factors listed above favors petitioners in this case the most persuasive evidence is the history of income or losses_incurred with respect to the activities and the absence of any profit ie factors and above petitioner’s own words quoted in the interview published in indicate that profits would be unusual and unexpected the evidence of actual losses claimed without any indication of a means of recouping any of them compels the conclusion that the activity was not engaged in for profit we conclude that petitioner lacked the requisite profit objective and that respondent correctly characterized the activity as a personal hobby of petitioner in view of our conclusion as to the lack of the requisite profit objective it is not necessary to address respondent’s alternative contention that the expenses were not properly substantiated bad_debt expense in the statutory_notice_of_deficiency respondent determined that the dollar_figure amount claimed by petitioners for as a business_bad_debt should be reclassified as a nonbusiness_bad_debt and included as a short-term_capital_loss in requests for admissions served on petitioners respondent asked petitioners to admit on their income_tax return petitioners deducted dollar_figure the amount of the seized certificate of deposit as an expense this amount should have been claimed as a non-business bad_debt rather than as an expense respondent now contends that petitioners have not substantiated that a total of dollar_figure was seized by bent tree national bank petitioner at trial was under the impression that respondent had previously conceded substantiation of the dollar_figure amount and petitioner only belatedly and ineffectively attempted to subpoena the records of bent tree national bank under the circumstances we believe that substantiation of the dollar_figure amount is new_matter as to which respondent has the burden_of_proof see rule a petitioner testified that he had a certificate of deposit with the bank that was seized in satisfaction of his guaranty respondent has given us no reason to reject petitioner’s testimony as to this item with respect to the characterization of the amount petitioner paid as a result of his guaranty petitioner testified there’s so much law on this and i’ve read it but the primary and dominant reason that this loan was made was to save my salary which i think was a hundred and--a hundred and sixty or seventy thousand one year and the -- - year before it was a hundred and forty thousand and that was the reason for this loan and i should be allowed an ordinary_loss on this petitioner relies on 376_f2d_623 9th cir revg tcmemo_1965_314 in that case however the taxpayer was independently in the business of selling timber here it was mayflower not petitioner that was in the business of selling insurance the taxpayer in lundgren did not claim that the purpose of the loan was to protect his salary from a corporation see dallas v commissioner tcmemo_1971_248 cf jerich v commissioner tcmemo_1992_136 brooks v commissioner tcmemo_1990_259 petitioner’s conclusory testimony is not supported by objective facts whether a debt is a business or nonbusiness_debt depends on whether it is proximately related to a trade_or_business of the taxpayer as determined based on the dominant motivation of the taxpayer in incurring the debt 405_us_93 in determining the dominant motivation of a taxpayer who is both employee and shareholder objective factors to be considered are the size of the taxpayer’s investment in the corporation the size of the salary received from the corporation other sources of gross_income available to the taxpayer the ability of the corporation to remain in business absent the taxpayer’s guaranty and the degree to which the taxpayer’s employment is protected by his or her equity position -- - in the corporation see id 77_tc_1213 considering these factors in the present case it is more probable that petitioner’s guaranty was intended to protect his investment in mayflower than it was to protect his salary from a corporation that he wholly controlled the amount of the loan guaranty was disproportionate to petitioner’s salary from mayflower and is more likely related to his investment in mayflower petitioner even asserts in his brief as a result of an adverse loss ratio in it was required that mayflower jordan pay back a large amount of money to constitution reinsurance mayflower jordan did not have the funds at the time so the petitioner secured a loan that was passed on to the corporation if the monies had not been paid to constitution they would have withdrawn their reinsurance support this action would have put mayflower jordan out of business immediately the loan was essential if the company was to continue to operate we conclude that the bad_debt deduction must be treated as a nonbusiness_bad_debt we have considered the other arguments of the parties they are either unnecessary to our decision or lacking in merit decision will be entered under rule
